Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-9 are pending and examined on the merits all drawn to a product (agent/food/beverage; without any other elements, only intended use language) comprising the same single, naturally occurring (collagen digestion biproduct) tripeptide: Glu-Hyp-Gly (glutamic acid – (4-hydroxyproline) – glycine).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claim(s) recite(s) the tripeptide Glu-Hyp-Gly. This judicial exception is not integrated into a practical application because Sugihara et al. (U.S. Patent Publication No. 20130303448) and its corresponding patent U.S. Patent No. 9,061,003 (both to instant applicant’s Inoue and Koizumi and assignee Nitta Gelatin, Inc.) teach this tripeptide is isolated from the enzymatic digestion of naturally occurring collagen and therefore is naturally occurring (see especially ’448 para’s 25 and 66-84 on the process steps for yielding this peptide as recited in para’s 35 and 94 and claim 5; see the same in corresponding patent ‘003). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the peptide itself is claimed; no other elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Sugihara et al. (U.S. Patent Publication No. 20130303448) or corresponding patent U.S. Patent No. 9,061,003 (both to instant applicant’s Inoue and Koizumi and assignee Nitta Gelatin, Inc.).
Sugihara expressly teach the instantly claimed tripeptide Glu-Hyp-Gly (see especially claim 5 listing this peptide 1st from a short list; and the following para’s:  35 listing only this peptide and Gly-Hyp; 94 for use in accelerating GLP-1 secretion which has been shown to also have a neuronal cell protection action and memory increasing action for e.g. neurodegenerative conditions such as Alzheimer’s disease; 67 last sentence for use in food products; 25 and 66-84 for process steps of isolating said peptide via enzymatic digestion of naturally occurring collagen; and 57-59 as to chemical modification of said tripeptide [in line with that described in instant para’s 31-33]).  See also corresponding U.S. Patent No. ‘003 in the same corresponding specification passages as well as in at least claims 3-5 and 15.  Thus, the claimed invention is anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 3-5 and 15 of U.S. Patent No. 9,061,003. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘003 recite the option for use of the peptide tripeptide instantly claimed of Glu-Hyp-Gly, and the selection thereof would have been an obvious selection as being the 1st listed peptide in a short list of options (only 5 peptides listed).

Double Patenting, Duplicate Claims - Warning
Applicant is advised that should any of claim 1 be found allowable, any of claims 5-9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(a)(i)/(pre-AIA ) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing/identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In this case, no chemical modifications are claimed and only certain ones are expressly described in the state of the art and the instant specification:  
The State of the Art (Applicant’s Earlier Work) In Line w/ That Instantly Described:
Sugihara et al. (U.S. Patent Publication No. 20130303448 or corresponding patent U.S. Patent No. 9,061,003; both to instant applicant’s Inoue and Koizumi and assignee Nitta Gelatin, Inc.) in para’s 57-59 teach the same or nearly the same standard, specific chemical modification options of said tripeptide as described in the instant specification but not ‘any and all chemical modifications’ as instantly claimed:
[0057] Chemical Modification

[0058] In the specific peptide, an amino group or a carboxyl group of a constituent amino acid may be chemically modified, and as to hydroxyproline, a hydroxyl group may be chemically modified. By this chemical modification, it is possible to improve the solubility in the weakly acidic to neutral condition, and to improve the compatibility with other DPPIV inhibitors. Concretely, examples include chemical modification such as O-

[0059] As a concrete means and treatment condition of chemical modification of the specific peptide, a usual chemical modification technique for peptide is applied. As to chemical modification of a hydroxyl group in hydroxyproline, for example, O-acetylation may be achieved by treatment with acetic anhydride in an aqueous solvent or in a non-aqueous solvent. As to chemical modification of an alpha-carboxyl group of glycine, for example, esterification may be achieved by aerating a suspension in methanol with a dry hydrogen chloride gas, and amidation may be achieved by treatment with carbodiimide. As other concrete examples of chemical modification, chemical modification techniques described in Patent Publication No. 62-44522, Patent Publication No. 5-79046 and so on may be applied. 

; the above is in line with that described in instant para’s 31-33, the only written description and possession found as to chemical modification of said tripeptide:
[0031] The term "chemically modified product" of the peptide is a peptide in which a free functional group of an amino acid residue as a constitutional unit is chemically modified. Chemical modification can be performed on, for example, a hydroxyl group of hydroxyproline, an amino group of an amino acid on the N-terminal (amino terminal) side and a carboxyl group of an amino acid on the C-terminal (carboxyl terminal) side. Specific means and treatment conditions for chemical modification follow known conventional techniques for chemical modification of peptides. The chemically modified product of the peptide, which is obtained by such chemical modification, can produce an enhancing effect on solubility under a mildly acidic to neutral condition, an enhancing effect on compatibility with other active ingredients, and the like. 

[0032] For example, the tripeptide of Glu-Hyp-Gly can be subjected to O-acetylation as chemical modification of a hydroxyl group in hydroxyproline. The O-acetylation can be performed by applying acetic anhydride to the peptide in an aqueous solvent or a nonaqueous solvent. Esterification, amidation or the like can be performed as chemical modification of a carboxyl group in glycine. The esterification can be performed by suspending the peptide in methanol, and then causing dry hydrogen chloride gas to pass through the resulting suspension. The amidation can be performed by applying carbodiimide or the like to the peptide. 


However, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111; clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry,whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
With the exception of those chemical modifications expressly described of the instant tripeptide above, the skilled artisan cannot envision the detailed chemical structure of the encompassed variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
Therefore, the full breadth of the claims are not presently deemed to have been in Applicant’s ‘possession’ and found to meet the written description provision of 35 U.S.C. §112. 

Claim Rejections - 35 USC § 112(d) – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here only the tripeptide itself must be present or the tripeptide in any larger peptide that would reasonably be expected to have this function absent evidence to the contrary; therefore does not further limit base claim 1 to which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Post-Filing State of the Art
Applicant's post-filing publication on the study of this tripeptide on cognitive improvement function:  Koizumi, Seiko, et al. "Effects of collagen hydrolysates on human brain structure and cognitive function: A pilot clinical study." Nutrients 12.1 (12/232019): 50.).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654